
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 66
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Mr. Kucinich (for
			 himself, Mr. Conyers,
			 Mr. Ellison,
			 Mr. Hinchey,
			 Ms. Kaptur,
			 Mr. McDermott,
			 Mr. Rahall,
			 Ms. Watson, and
			 Ms. Woolsey) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives concerning the humanitarian crisis in Gaza.
	
	
		Whereas over 95 percent of the deaths incurred since the
			 escalation of violence in Gaza beginning December 27, 2008, have been
			 Palestinians;
		Whereas over 50 percent of the population of Gaza is under
			 the age of 14;
		Whereas on January 7, 2009, the United Nations found that
			 over one-third of the Palestinians killed in Gaza were civilians, while over
			 1,300 of the injured are children;
		Whereas on January 6, 2009, 40 civilians were killed and
			 55 civilians were injured when the Israeli Defense Forces (IDF) bombed two
			 United Nations facilities, including a school, where Palestinians were seeking
			 shelter;
		Whereas nearly the entire population of Gaza has no access
			 to potable water or functioning water systems, and sewage and wastewater
			 systems have seized due to lack of water and electricity, causing sewage
			 overflows in some residential neighborhoods, creating a public health crisis,
			 according to the World Bank;
		Whereas reports indicate that since the beginning of the
			 Israeli imposed blockade in February 2006, approximately 200 Palestinians in
			 Gaza have died due to lack of access to medical goods and aid;
		Whereas on January 7 and 8, 2009, the International
			 Committee of the Red Cross found a total of up to 65 bodies in two separate
			 locations, both of which included a number of emaciated children, in houses
			 bombed in the south of Gaza after four days of lack of ambulance access;
		Whereas the United Nations Relief and Works Agency and the
			 International Committee of the Red Cross were temporarily forced to halt all
			 aid shipments, following the death of two United Nations aid truck drivers;
			 and
		Whereas Articles 55 and 56 of the 4th Geneva Convention
			 require ensuring the food and medical supplies of the population
			 and ensuring and maintaining … the medical and hospital establishments
			 and services, public health and hygiene: Now, therefore, be it
		
	
		That the House of Representatives calls on
			 the Government of Israel and representatives of Hamas to implement an immediate
			 and unconditional ceasefire and to allow unrestricted humanitarian access in
			 Gaza.
		
